                  Case 6:20-cv-01406-MC                           Document 1-5           Filed 08/18/20          Page 1 of 2



AO 440 (Rev. 06/12)   Summons in a Civil Action




                                         UNITED STATES DISTRICT COURT
                                                                           for the


                                                                  District of Oregon




                                                                             )
     EAT ME LURES INC. an Oregon corporation
                                                                             )

                                                                             )

                                                                              )

                                                                             )
                              Plai11t!if(s)
                                                                              )
                                   v.                                                Civil Action No.   6:20-cv-01406-MC
                                                                              )

     CAFEPRESS LLC a Delaware limited liability                               )

        company; FRED E. DURHAM, Ill; PHILLIP                                 )

          MILLNER; and ROBERT D. BARTON                                       )

                                                                              )

                            Defendantis)                                      )




                                                         SUMMONS IN A CIVIL ACTION



To: (Defendant's 11a1ne and address)          Phillip Millner

                                              Calepress

                                              1 1 9 0 9 Shelbyville Road

                                              Louisville KY 40243




          A lawsuit has been filed against you.



          Within 2 1 days after service of this summons on you (not counting the day you received it)- or 60 days if you

are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.

P. l 2 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 1 2 of

the Federal Rules of Civil Procedure.                 The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are:

                                              William D. Brandt

                                              Attorney at Law

                                              494 State Street Suite 3008

                                              Salem OR 97301

                                                Ph:   503-485-4168



          If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer or motion with the court.




                                                                                        CLERK OF COURT




Date:

                                                                                                   S1g11at11re of Clerk or Deputy Clerk
                      Case 6:20-cv-01406-MC                     Document 1-5            Filed 08/18/20                   Page 2 of 2



AO 440 (Rev. 06112)   Summons in a Civil Action (Page 21



 Civil Action No.          6:20-cv-01406-MC




                                                              PROOF OF SERVICE

                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))




           This summons for         (name o
                                          f individual and title,   ifany)


 was received by me on          (date)




           O    I personally served the summons on the individual at (place)


                                                                                      on   fdate)                               ; or



           O I left the summons at the individual's residence or usual place of abode with                          (name)



                                                                       , a person of suitable age and discretion who resides there,


           on   (date)                               , and mailed a copy to the individual's last known address; or



           O    I served the summons on (na111� o
                                                f individual)                                                                            , who is


            designated by law to accept service of process on behalf of (,iam• o
                                                                               f organization)



                                                                                      on   (dale}                               ; or




           O I returned the summons unexecuted because                                                                                        ; or




                Other (.,pecifv)'




           My fees are$                              for travel and $                       for services, for a total of$
                                                                                                                                       0.00




           I declare under penalty of perjury that this information is true.




 Date:

                                                                                                    Seri-er   s
                                                                                                              '   signature




                                                                                                Printed 11a111e and title




                                                                                                    Server's address




 Additional information regarding attempted service, etc:
